
	

115 HR 3392 : Lake Bistineau Land Title Stability Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3392
		IN THE SENATE OF THE UNITED STATES
		June 26, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for stability of title to certain land in the State of Louisiana, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Lake Bistineau Land Title Stability Act. 2.PurposeThe purpose of this Act is to direct the Secretary of the Interior to issue a recordable disclaimer of interest of the United States in and to—
 (1)any land described in paragraphs (1) and (2) of subsection (a) of section 4 that is located outside the record meander lines of the Original Survey described in that subsection; and
 (2)any omitted land. 3.DefinitionsIn this Act:
 (1)Omitted landThe term omitted land means any land in S30–T16N–R10W, including adjacent islands and the meander lines of the water body, that was in place during the Original Survey, but that was not included in the Original Survey, regardless of whether the exclusion of the land was due to gross error in the Original Survey or fraud by any individual conducting the Original Survey.
 (2)Original surveyThe term Original Survey means the survey of land in northern Louisiana approved by the Surveyor General on December 8, 1842.
 (3)ResurveyThe term Resurvey means the document entitled Dependent Re-Survey, Extension Survey and Survey of Two Islands, Sections 17, 29, and 30, which was completed on November 24, 1967, approved on January 15, 1969, and published in the Federal Register on February 27, 1969 (34 Fed. Reg. 2677).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 4.Meander lines; recordable disclaimer of interest (a)Meander linesThe meander lines in the Original Survey are definitive for purposes of determining title to—
 (1)the land in S30–T16N–R10W; and (2)the 2 islands adjacent to the land described in paragraph (1).
				(b)Recordable disclaimer of interest
 (1)In generalThe Secretary shall prepare a recordable disclaimer of interest in which the United States conveys and disclaims any right, title, or interest of the United States in and to—
 (A)any land described in paragraphs (1) and (2) of subsection (a) that is located outside the recorded meander lines described in that subsection; and
 (B)any omitted land. (2)FilingThe Secretary shall record the disclaimer of interest prepared under paragraph (1) in the appropriate local office in the State of Louisiana in which real property documents are recorded.
 (3)InclusionsThe disclaimer of interest filed under paragraph (2) shall include legal descriptions of the land subject to the disclaimer of interest using the lot or tract numbers included in the Resurvey.
				
	Passed the House of Representatives June 25, 2018.Karen L. Haas,Clerk
